NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 29 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEMARIO ROBERTS, Inmate #398950; et             No.    19-35846
al.,
                                                D.C. No. 2:18-cv-00837-RSM
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

STEPHEN SINCLAIR, in his official
capacity as Secretary of the Washington
Department of Corrections; et al.,

                Defendants-Appellees,

and

JULIE MARTIN; et al.,

                Defendants.

                   Appeal from the United States District Court
                      for the Western District of Washington
                Ricardo S. Martinez, Chief District Judge, Presiding

                    Argued and Submitted December 10, 2020
                              Seattle, Washington

Before: McKEOWN, HUNSAKER, and BUMATAY, Circuit Judges.

      Demario Roberts, Mohamed Mohamed, Jeremy Livingston, Naim Lao, and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
John James are current and former prisoners within the Washington Department of

Corrections (“WDOC”). They appeal the district court’s denial of their motion for

summary judgment and the grant of summary judgment to WDOC officials in

connection with the provision of Ramadan-compliant meals and, in the case of one

prisoner, a gluten-free Ramadan diet based on medical needs. The parties are

familiar with the facts, so we discuss them below only as relevant. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review de novo a district court’s grant of summary judgment. Albino v.

Baca, 747 F.3d 1162, 1168 (9th Cir. 2014) (en banc). The Prison Litigation

Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), “requires that a prisoner challenging

prison conditions exhaust available administrative remedies before filing suit.” Id.

at 1165. The Religious Land Use and Institutionalized Persons Act, 42 U.S.C.

§ 2000cc et seq., “incorporates the administrative exhaustion requirements of the

[PLRA].” Fuqua v. Ryan, 890 F.3d 838, 844 (9th Cir. 2018). But the PLRA has a

“built-in exception to the exhaustion requirement: A prisoner need not exhaust

remedies if they are not ‘available.’” Ross v. Blake, 136 S. Ct. 1850, 1855 (2016).

An administrative remedy is not available if “it operates as a simple dead end—

with officers unable or consistently unwilling to provide any relief to aggrieved

inmates”; if the administrative scheme is so opaque “that no ordinary prisoner can

make sense of what it demands”; or if “prison administrators thwart inmates from


                                         2
taking advantage of a grievance process through machination, misrepresentation,

or intimidation.” Id. at 1859–60.

      None of the prisoners fully exhausted the available administrative remedies.

While James may have pursued the grievance process on an earlier claim, he did

not exhaust the administrative process for his 2018 Ramadan grievance until after

the amended complaint adding him to the case was filed, which means that his

claims may not proceed. See Cano v. Taylor, 739 F.3d 1214, 1219–20 (9th Cir.

2014) (holding that a prisoner must exhaust prior to bringing suit or, in some

situations, before the filing of an amended complaint). Because Mohamed,

Roberts, Livingston, and Lao could have appealed their grievances through the

routine grievance process, they did not face a situation where they were unable to

“pursue the necessary sequence of appeals.” Sapp v. Kimbrell, 623 F.3d 813, 823

(9th Cir. 2010). We are not in accord with the district court’s conclusion that the

appeals process may not have been “made sufficiently clear to” Livingston and

Lao. “[P]rocedures need not be sufficiently ‘plain’ as to preclude any reasonable

mistake or debate with respect to their meaning.” Ross, 136 S. Ct. at 1859.

Livingston and Lao do not advance this theory on appeal, and, as noted, they could

have exhausted their claims by pursuing the routine appeals process.

Administrative procedures therefore remained “available” to Mohamed, Roberts,

Livingston, and Lao, but they did not exhaust their grievances. See id. at 1859–60.


                                          3
Consequently, none of the prisoners’ claims may proceed, and the WDOC officials

were entitled to summary judgment.1

      AFFIRMED.




1
 Because the case is resolved on exhaustion grounds, Defendants-Appellees’
motion to supplement the record on appeal, Dkt. No. 23, is denied.

                                       4